Title: To Alexander Hamilton from Peter Anspach, 7 December 1790
From: Anspach, Peter
To: Hamilton, Alexander


New York Decr. 7th. 1790
Sir,
Yours of the 2nd. inst. was handed to me this morning. At present am not able to attend much to any kind of business, owing to a long spell of sickness of which I am but just recovering; and am in hopes in eight or ten days hence to be able to attend to business; and as soon as I can; shall have no objections to complying with your wish, to wit, of undertaking to collect immediately the necessary documents and of receiving all such claims against the late Q.M.G’s Department, as were intended to be provided for by Congress in their Act of Augt. last. And of stating such claims in a return from time to time to the Auditor of the Treasury: And to receive and be accountable for the money adequate for discharging such of the claims as may be admitted, and to pay the same as soon as it gets into my possession, to such persons as may be entitled to it.
In order to account regularly for the monies which may at any time be placed into my hands for the above mentioned purpose, I beg leave to submit the following mode; in case one has not already been adopted by you, to wit. That every claimant on delivering to me his, her or their claim or claims, obtain from me a receipt particularly describing such claim or claims; which receipts to be returned by them to me on paying them for their claims or such of them as may have been admitted: They on payment giving me a Rect. on the back of the one to be returned for the sum that shall be paid to them mentioning the same to be in full for such & such claims as are described in the rect. given to them by me; which rects. afterwards being filed with the return or returns made by me to the Auditor will always correspond with the same.
Hitherto some of these Specie claims have been put into my hands, on condition of receiving ten per cent from the owners as a compensation for my trouble & expence of obtaining the money for them: Some of them making a reserve that in case any compensation was made to me by goverment, that then they should not be liable to pay the commission; and others again made no such reserve and for some of them have not only undertaken their business in hand for nothing, but have even been obliged to advance them some cash in order to keep them from starving and freezing. However since your proposals to me so fully correspond with Col. Pickerings ideas of doing justice to public creditors, without making them pay for that which has been so long their just due, I shall therefore in all cases relinquish such commissions as may heretofore have been agreed upon between the parties & myself: And conform intirely to the instructions I may receive from you: And you may rely on it, that I shall make use of every exertion which may tend to shortening the time and thereby save extra charges to government.
